DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021, 02/14/2022, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 1-5, 8-13 and 15-20 non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4-7, 8, 11-14 and 15-20  of US. Patent No. 10956387.  This is a non-provisional nonstatutory double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are found in the US. Patent No. 10956387. 
The following table is a mapping of claims 1-5, 8-13 and 15-20 of the instant application to claims 1, 4-7, 8, 11-14 and 15-20  US. Patent No. 10956387.

Instant Application No 17177597
US. Patent No. 10956387
1. A method comprising:
receiving, from a content management system, one or more indications of content items contained in a previous version of a directory structure;
based on the one or more indications, presenting, at a user interface, a visual representation of the previous version of the directory structure, wherein the visual representation includes placeholders representing the content items contained in the previous version of the directory structure, and wherein the visual representation is separate from a current version of the directory structure;
based on a request to access a placeholder in the visual representation of the previous version of the directory structure, obtaining, from the content management system, a content item associated with the placeholder; and
updating the visual representation of the previous version of the directory structure to replace the placeholder with the content item, wherein the updated visual representation visually differentiates the content item from remaining placeholders in the visual representation based on one or more visual attributes indicating that the content item is a downloaded content item.

1. A computer-implemented method for visually presenting a previous version of a directory structure at a client device, the method comprising:
receiving a request to visually present a previous version of a directory structure at a GUI of the client device, wherein the previous version of the directory structure is associated with a previous date;
querying a content management system for content items contained in the previous version of the directory structure at the previous date;
receiving, from the content management system, one or more indications of content items contained in the previous version of the directory structure at the previous date;

presenting, at the GUI of the client device, a visual representational rendering of at least a portion of the previous version of the directory structure based on the one or more indications of the content items, wherein the visual representational rendering of at least the portion of the previous version of the directory structure includes placeholders representing the content items contained in the previous version of the directory structure at the previous date, and wherein the visual representational rendering of at least the portion of the previous version of the directory structure is separate from a current version of the directory structure associated with a current date;

receiving, at the client device, a further request to access a content item selected by a user and having a corresponding placeholder in the visual representational rendering of at least the portion of the previous version of the directory structure;
querying the content management system for the content item using the corresponding placeholder associated with the content item;
receiving, from the content management system, the content item;

updating the visual representational rendering of at least the portion of the previous version of the directory structure to replace the corresponding placeholder with the content item, wherein the updated visual representational rendering visually differentiates the content item from remaining placeholders based on one or more visual attributes, the one or more visual attributes indicating that the content item is a downloaded content item and the remaining placeholders are representations of corresponding content items; and
moving, based on a user input, the content item from the previous version of the directory structure to the current version of the directory structure.

2. The method of claim 1, wherein the one or more visual attributes comprise a first visual attribute representing downloaded content items and a second visual attribute representing placeholder content items, wherein the content item includes the first visual attribute and wherein the remaining placeholders include the second visual attribute.
Claim 1 has these features as shown above.
3. The method of claim 1, further comprising:
presenting, at the user interface, the updated visual representation of the previous version of the directory structure, the updated visual representation including the remaining placeholders and the content item that replaced the placeholder associated with the content item.

Claim 1 has these features as shown above.
4. The method of claim 3, wherein the updated visual representation displays the content item with a first visual attribute from the one or more visual attributes and the remaining placeholders with a second visual attribute from the one or more visual attributes, wherein the first visual attribute comprises a first visual indication associated with downloaded content items and the second visual attribute comprises a second visual indication associated with placeholder content items.
Claim 1 has these features as shown above.
5. The method of claim 1, further comprising:
moving, based on a user input, the content item from the updated visual representation of the previous version of the directory structure to the current version of the directory structure.
Claim 1 has these features as shown above.
8. The method of claim 1, further comprising:
receiving an input to navigate from a first location within the visual representation of the previous version of the directory structure to a second location within the visual representation of the previous version of the directory structure, wherein the second location corresponds to a parent node in the previous version of the directory structure;
receiving an indication of an additional content item contained within the parent node in the previous version of the directory structure; and
populating the visual representation with at least one of the additional content item contained within the parent node or an additional placeholder representing the additional content item.

7. The method of claim 1, further comprising:
receiving an input to navigate from a first location within the visual representational rendering of at least the portion of the previous version of the directory structure to a second location within the visual representational rendering of at least the portion of the previous version of the directory structure, wherein the second location corresponds to a parent node in the previous version of the directory structure;
receiving an indication of an additional content item contained within the parent node in the previous version of the directory structure; and
populating the visual representational rendering with at least one of the additional content item contained within the parent node or an additional placeholder representing the additional content item.
9. The method of claim 1, further comprising:
receiving an additional request to access an additional content item stored inside a parent content item contained in the visual representation of the previous version of the directory structure, wherein the visual representation of the previous version of the directory structure does not include a respective placeholder associated with the additional content item;
obtaining, from the content management system, the respective placeholder associated with the additional content item; and
generating a visual representation of a previous version of a sub-directory structure associated with the parent content item, the sub-directory structure including the respective placeholder associated with the additional content item.

5. The method of claim 1, further comprising:
receiving, at the client device, an additional request to access an additional content item stored inside a parent content item contained in the visual representational rendering of the previous version of the directory structure, wherein the visual representational rendering of at least the portion of the previous version of the directory structure does not include a respective placeholder associated with the additional content item;
querying the content management system for the respective placeholder associated with the additional content item;
receiving, from the content management system, the respective placeholder; and
generating, at the client device, a visual representational rendering of a previous version of a sub-directory structure associated with the parent content item, the sub-directory structure including the respective placeholder associated with the additional content item, wherein the previous version of the sub-directory structure is associated with the previous date.


17. The system of claim 10, wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
copy the content item from the updated visual representation of the previous version of the directory structure to at least one of the current version of the directory structure and another directory structure.
4. The method of claim 1, further comprising copying the content item from the visual representational rendering of at least the portion of the previous version of the directory structure to another directory structure.
19. The non-transitory computer-readable medium of claim 18, wherein the placeholders comprise metadata for locating the content items in storage at the content management system, the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
overwrite a current version of the content item in the current version of the directory structure with the content item from the previous version of the directory structure.	
6. The method of claim 1, wherein the placeholders comprise metadata for locating the content items in storage at the content management system, the method further comprising overwriting a current version of the content item in the current version of the directory structure with the content item from the previous version of the directory structure.


Claims 10-13 are rejected under the same rationale as claims 1-4.
Claims 8-9 are rejected under the same rationale as claims 15-16.
Claim 18 is rejected under the same rationale as claim 1.
Claim 20 is rejected under the same rationale as claim 8.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antos et al., U.S. Pub No: US 20100306171 A1 (Hereinafter “Antos”) in view of CHU et al., U.S. Pub No: US 20140095973 A1 (Hereinafter “CHU”).

Regarding claim 1, Antos discloses a method comprising: 
receiving, from a content management system, one or more indications of content items contained in a previous version of a directory structure (see paragraph [0041], wherein references are made to files as the item for which a search may be performed. In a typical embodiment, a file may be a word processing document, image file, or other file type. In some cases, the file may be a directory or subdirectory, which may include references to other files. See also paragraph [0055], wherein search system 124 may search the backup instances 122 to find versions of a file, directory, or other portions of a file system. The search system 124 may be given various criteria on which to search, and may return multiple versions of a file, directory, or other portions of a file system, each of which may have been stored in a different backup instance 122. See also paragraph [0105], wherein a search may be made for the file within the backup instance. In many cases, the search may use file indicators, such as a file name and directory, as well as various metadata); 
based on the one or more indications, presenting, at a user interface, a visual representation of the previous version of the directory structure (see paragraph [0058-0059] and fig.7, wherein display system 128 may present the results of a search on a graphical user interface 130. Different embodiments may have different techniques and different mechanisms for displaying results of a search and receiving user input. The user input may be used to navigate or browse through the search results, and may be used to select items to recover), wherein the visual representation includes placeholders representing the content items contained in the previous version of the directory structure (see paragraph [0142-0143], wherein icons (placeholders) may be used to represent a file without displaying the actual contents of the file), and wherein the visual representation is separate from a current version of the directory structure (see paragraph [0127] and fig.6, wherein for example the caucus version 604 (current version) is separated from older version 606 . See also paragraph [0114], wherein the user interface of current version of a directory/file can be in separated window); 
based on a request to access a placeholder in the visual representation of the previous version of the directory structure, obtaining, from the content management system, a content item associated with the placeholder (see paragraph [0063-0064] ,wherein the input processor 132 may receive user input, such as button selections, text input, cursor movements and gestures, and other input to update the graphical user interface 130 through the display system 128. In some cases, the input processor 132 may cause a restore system 134 to retrieve a version of a file and restore the file to the file system 118). 
Antos disclose the above limitations, and further discloses restoring content , which indicates download, however, Antos fails to explicitly disclose the below limitations..  
CHU discloses updating the visual representation of the previous version of the directory structure to replace the placeholder with the content item (see paragraph [0045] and fig.7, wherein replace a newer version of object B 404 (placeholder) with an older version of object B 443 (content item) ), wherein the updated visual representation visually differentiates the content item from remaining placeholders in the visual representation based on one or more visual attributes indicating that the content item is a downloaded content item (see paragraph [0045], and fig.7, wherein the selection overlay for object B 443 can become highlighted and can show "revert" (in saved version region 502) indicating that the user can revert object B 443 to an earlier version. In one embodiment the user can select object B 443 in the saved versions region 502 and can drag it to unsaved version region 604. When object B 443 appears in unsaved version region 604, the related thumbnail can change to show object B 443 in unsaved version region 604 with a selection overlay changed to revised. Examiner note: as looking to fig.7, for example, item 443 which show an indication (highlighted) that the content is revised).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Antos to include replacing the placeholder with the content item, wherein the updated visual representation visually differentiates the content item from remaining placeholders in the visual representation based on one or more visual attributes indicating that the content item is a downloaded content item, as taught by CHU, since doing so would allow the system to permit version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]).
 
Regarding claim 2, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos does not explicitly teach the below limitations.
CHU further disclose wherein the one or more visual attributes comprise a first visual attribute representing downloaded content items and a second visual attribute representing placeholder content items, wherein the content item includes the first visual attribute and wherein the remaining placeholders include the second visual attribute (CHU see paragraph [0045], and fig.7 wherein the highlighted content corresponds to downloaded content items (first attribute) and the un-highlighted content corresponds to the remaining placeholders (second attribute)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .

 
Regarding claim 3, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos does not explicitly teach the below limitations.
CHU further disclose presenting, at the user interface, the updated visual representation of the previous version of the directory structure, the updated visual representation including the remaining placeholders and the content item that replaced the placeholder associated with the content item (CHU , see paragraph [0045], and fig.7 wherein the highlighted content corresponds to downloaded content items and the un-highlighted content corresponds to the remaining placeholders. Fig.7 corresponds to the presenting of the updated visual representation as claimed. See also paragraph [0053], wherein Unsaved version region 1115 can be updated to reflect the revised slide B 443).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .


Regarding claim 4, Antos in view of CHU teach all the features in claim 3, as outline above. 
Antos does not explicitly teach the below limitations.
CHU further disclose wherein the updated visual representation displays the content item with a first visual attribute from the one or more visual attributes and the remaining placeholders with a second visual attribute from the one or more visual attributes, wherein the first visual attribute comprises a first visual indication associated with downloaded content items and the second visual attribute comprises a second visual indication associated with placeholder content items (CHU, see paragraph [0045], and fig.7 wherein the highlighted content corresponds to downloaded content items and the un-highlighted content corresponds to the remaining placeholders. Fig.7 corresponds to the presenting of the updated visual representation as claimed. See also paragraph [0053], wherein Unsaved version region 1115 can be updated to reflect the revised slide B 443).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .


Regarding claim 5, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos does not explicitly teach the below limitations.
CHU further disclose moving, based on a user input, the content item from the updated visual representation of the previous version of the directory structure to the current version of the directory structure (CHU, see paragraph [0056], wherein a selected object can be "dragged" from the saved version detailed view 1035 window to the unsaved version detailed view 1110 window. The user can advantageously drill down into objects included in a revision and selectively restore one or more objects. Hierarchical relationships of objects to other objects can be presented to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .
 

Regarding claim 6, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos further disclose wherein the request to access the placeholder in the visual representation comprises navigating to the placeholder in the visual representation the previous version of the directory structure (Antos , see paragraph [0143-0144], wherein the thumbnail images may be actual images of the files contained in the directory. Such thumbnails may illustrate the contents or partial contents of the respective files. In other embodiments, icons may be used to represent a file without displaying the actual contents of the file. The versions 702, 704, and 706 may be browsed or scrolled using navigation buttons such as the scroll buttons 708 and 710. The versions 702, 704, and 706 can be directories).
While Antos teaches a restore button 714 that may cause a directory or a selected file within a directory to be restored, however, Antos does not explicitly teaches the below limitations. 
 CHU further teaches wherein navigating to the placeholder in the visual representation triggers downloading of the content item associated with the placeholder (CHU , see paragraph [0044], wherein a user wanted to recover object A 442, in one embodiment the user could select object A 442 in saved versions region 502. After selecting object A 442, the selection overlay can become highlighted and indicate "recover" and object A 442 can be added to the current version of the document. Examiner note, downloading content in a directory can be triggered while navigating to the directory/file/document (thumbnail/placeholder)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .


Claim 10 is a system claim and rejected under the same rationale and motivation as claim 1. Antos further discloses one or more processors; and at least one non-transitory computer-readable medium having stored thereon instructions (Antos, see paragraph [0044-0045]).

Claims 11-13 are rejected under the same rationale and motivation as claims 2-4, respectively..
Claim 14 is rejected under the same rationale and motivation as claim 6.

Regarding claim 17, Antos in view of CHU teach all the features in claim 10, as outline above. 
Antos further disclose copy the content item from the updated visual representation of the previous version of the directory structure to at least one of the current version of the directory structure and another directory structure (Antos, see paragraph [0098, 0143], wherein copy the desired version from the backup system to a file system. After the restore operation has completed, the user may be able to view, edit, and manipulate the file. Examiner note: that a user can select a directory to be restored. Therefore, the directory can include set of items such as file, document, sub-directory etc.).  


Claim 18 is a non-transitory computer-readable medium claim and rejected under the same rationale and motivation as claim 1. Antos further discloses A non-transitory computer-readable medium storing instructions which, when executed by one or more processors (Antos, see paragraph [0044-0045]).

Regarding claim 19, Antos in view of CHU teach all the features in claim 18, as outline above. 
Antos further disclose wherein the placeholders comprise metadata for locating the content items in storage at the content management system (Antos, see paragraph [0061], wherein the display system 128 may display various metadata about a file. Some such embodiments may present the metadata without presenting the contents of a file, or may present metadata in addition to the contents of a file. The metadata may include information about the file within the backup instances 122, such as a directory path, date of backup, file size, file type, or other information. In some embodiments, the metadata may include tags, keywords, or other parameters that may be used by a search system or by an application that created the file or may use the file).
Antos does not explicitly teach the below limitations.
CHU further disclose the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to: overwrite a current version of the content item in the current version of the directory structure with the content item from the previous version of the directory structure (CHU, see paragraph [0045] and fig.7, wherein replace a newer version of object B 404 (placeholder) with an older version of object B 443 (content item)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antos to incorporate the teaching of CHU to utilize the above feature, with the motivation of permitting version control of documents with a graphical user interface to display and retrieve individual portions of a document that are less than a document in its entirety (CHU; paragraphs [0003]) .


Claims 7-9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antos et al., U.S. Pub No: US 20100306171 A1 (Hereinafter “Antos”) in view of CHU et al., U.S. Pub No: US 20140095973 A1 (Hereinafter “CHU”) and further in view of  Cisler et al., U.S. Pub No: US 20080059894 A1 (Hereinafter “Cisler”).

Regarding claim 7, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos and CHU do not explicitly teach the below limitations.
 Cisler discloses wherein the request to access the placeholder in the visual representation comprises navigating to a parent node in the visual representation of the previous version of the directory structure (Cisler, see paragraph [0064], wherein a user can select the folder 502 (placeholder) for presentation by double-clicking on the folder’s icon (placeholder) in the presentation window 307. The present level now shown in the presentation window 307 is the hierarchical structure of the folder 502. In addition, the timeline 404 now shows historical snapshots of the folder 502 instead of the active window 306, such as snapshots 602 and 604. See fig.6 wherein folder 2 in item 502 represent the parent node and folder A and file A represent child nodes), wherein the content item or the placeholder associated with the content item comprise a child node within the parent node (Cisler, see paragraph [0064], wherein a user can select the folder 502 (placeholder) for presentation by double-clicking on the folder’s icon (placeholder) in the presentation window 307. The present level now shown in the presentation window 307 is the hierarchical structure of the folder 502. In addition, the timeline 404 now shows historical snapshots of the folder 502 instead of the active window 306, such as snapshots 602 and 604. See fig.6 wherein folder 2 in item 502 represent the parent node and folder A and file A represent child nodes), wherein navigating to the parent node in the visual representation triggers at least one of downloading the placeholder and downloading the content item associated with the placeholder  (Cisler, see paragraph [0065-0066], wherein the user navigated to an earlier snapshot within the time machine. The user then navigated down to the hierarchical structure within the snapshot where the files and folders for restoration resided. The restore button 414 corresponds to rigger at least one of downloading folder/file icon (placeholder) ), and wherein the parent node comprises a parent content item or a parent placeholder (Cisler, see paragraph [0064], wherein a user can select the folder 502 (placeholder) for presentation by double-clicking on the folder’s icon (placeholder) in the presentation window 307. The present level now shown in the presentation window 307 is the hierarchical structure of the folder 502. In addition, the timeline 404 now shows historical snapshots of the folder 502 instead of the active window 306, such as snapshots 602 and 604. See fig.6 wherein folder 2 in item 502 represent the parent node and folder A and file A represent child nodes).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Antos and CHU to include navigating to a parent node in the visual representation of the previous version of the directory structure, wherein the content item or the placeholder associated with the content item comprise a child node within the parent node, as taught by Cisler, since doing so would allow the system to alert user when a conflict accrue during a restoration of a document/folder (Cisler; paragraphs [0018]).

Regarding claim 8, Regarding claim 7, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos and CHU do not explicitly teach the below limitations.
Cisler discloses receiving an input to navigate from a first location within the visual representation of the previous version of the directory structure to a second location within the visual29 representation of the previous version of the directory structure (Cisler, see paragraph [0064-0066] and fig.5-6, wherein fig.5 can represent the first location and fig.6 represent the second location. Wherein the navigating can be triggered when a user double-click on folder 2 502), wherein the second location corresponds to a parent node in the previous version of the directory structure (Cisler, see paragraph [0064-0066] and fig.5-6, wherein folder 2 (502) represent the parent node); 
receiving an indication of an additional content item contained within the parent node in the previous version of the directory structure (Cisler, see paragraph [0064-0066] and fig.5-6, wherein for example Folder A and File a corresponds to the additional content item); and 
populating the visual representation with at least one of the additional content item contained within the parent node or an additional placeholder representing the additional content item (Cisler, see paragraph [0064-0066] and fig.5-6, wherein for example Folder A and File a corresponds to the additional content item).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Antos and CHU to include navigate from a first location within the visual representation of the previous version of the directory structure to a second location within the visual representation of the previous version of the directory structure, as taught by Cisler, since doing so would allow the system to alert user when a conflict accrue during a restoration of a document/folder (Cisler; paragraphs [0018]).


Regarding claim 9, Regarding claim 7, Antos in view of CHU teach all the features in claim 1, as outline above. 
Antos and CHU do not explicitly teach the below limitations.
Cisler discloses receiving an additional request to access an additional content item stored inside a parent content item contained in the visual representation of the previous version of the directory structure (Cisler, see paragraph [0064-0066] and fig.9, wherein navigating can be triggered when a user double-click on folder 2 502 (parent) and Folder A and file A can be the additional content which can happen after the recovery of the desire folder/file), wherein the visual representation of the previous version of the directory structure does not include a respective placeholder associated with the additional content item (Cisler, see paragraph [0067] and fig.6-7, wherein folder 2 in fig.6 has no file c (placeholder associated with the additional content item), but when user select a version form item 404, in fig.6, the file c (placeholder) will be added as shown in fig.7); 
obtaining, from the content management system, the respective placeholder associated with the additional content item (see paragraph [0067] and fig.6-7, wherein folder 2 in fig.6 has no file c (placeholder associated with the additional content item), but when user select a version form item 404, in fig.6, the file c (placeholder) will be added as shown in fig.7); and 
generating a visual representation of a previous version of a sub-directory structure associated with the parent content item, the sub-directory structure including the respective placeholder associated with the additional content item (Cisler, paragraph [0067] and fig.6-7, wherein in fig.7 folder A can be the sub-directory and folder 2 is the parent directory and file c for example can be the additional content ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Antos and CHU to include receiving an additional request to access an additional content item stored inside a parent content item contained in the visual representation of the previous version of the directory structure, as taught by Cisler, since doing so would allow the system to alert user when a conflict accrue during a restoration of a document/folder (Cisler; paragraphs [0018]).

Claims 15-16 are rejected under the same rationale and motivation as claims 8-9, respectively.
Claim 20 is rejected under the same rationale and motivation as claim 8.



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Related Arts:
Cisler et al. US 9715394 B2 (User Interface For Backup Management):  providing a user interface including earlier versions of data. In one implementation, a method is provided. The method includes receiving, while a current view is displayed in a user interface, a first user input requesting that a backup interface be displayed. In response to the first user input, the transition from displaying the current view in the user interface to displaying the backup interface is animated. The backup interface is displayed including a display area for presenting at least a first visual representation of an earlier version of the current view, where the earlier version includes a first element. While the backup interface is displayed, a second user input is received requesting that the current view be modified according to the earlier version. In response to the second user input, the current view is modified according to the earlier version


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165